Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I, Group L directed to Claims 1, 16, and 26 in the reply filed on 12/13/2021 is acknowledged. The Examiner notes that the reply does not include a traversal, and as such, the election is treated as an election without traverse. Claims 2-15, 17-25, 27-29 are now withdrawn from further examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 6, the recitation of, “the side wall” should recite, “the sidewall” to improve clarity of the claim.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, 
“the rotation shaft” in Line 16 lacks antecedent basis. 

Regarding Claim 26, the recitation of, “the portion” in Line 2 lacks antecedent basis. 
Claims 16 and 26 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    615
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    655
    media_image2.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami et al. (JP 2017110626A) hereinafter referred to as Usami.
Regarding Claim 1, Usami discloses a centrifugal air blower (1A, figure 18 or 19, also reproduced/annotated above) comprising:
a fan (3, figure 19) including a disk-shaped main plate (33, figure 18) and a plurality of blades (31, figure 18) disposed on a peripheral portion of the main plate (see figure 18); and
a scroll casing (4, figure 19) including:
a sidewall (annotated figure 18) covering the fan from an axial direction (AX, figure 18) of a rotation axis (XX, figure 18) on which the fan rotates (see figure 18), the side wall having a suction opening (41, figure 18) for sucking air (intended use recitation; see figure 18);
a discharge opening (see annotated figure 19) for discharging an airflow generated by the fan (intended use recitation, see figure 19);
a tongue portion (431, figure 19) for guiding the airflow to the discharge opening (intended use recitation; see figure 19);
a peripheral wall (43, figure 18 or 19) surrounding the fan from a radial direction (RD, figure 18) of the rotation axis (see figure 18); and
a bell mouth (see annotated figure 18) formed along the suction opening of the sidewall (see figure 18), wherein

a distance (see L1, annotated figure 18) in the radial direction of the rotation shaft between the upstream end and the downstream end at a location larger than the tongue portion in angle of a direction of rotation of the fan than a distance (see L2, figure 18) in the radial direction between the upstream end and the downstream end at a location adjacent to the tongue portion (see figure 18 and 19 where L2 is measured at a location adjacent the tongue portion 431 with a reference angular position of 0° and L1 is measured at a location with a reference angular position that is larger than 0°), and
a position of the upstream end in the axial direction of the rotation axis remains constant (best seen from annotated figure 18 and figure 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Gatley, Jr. et al. (US 9,017,011) hereinafter referred to as Gatley Jr.
Regarding Claim 16, Usami discloses all of the limitations of Claim 1 as discussed above but is silent on 
a case housing the centrifugal air blower according claim 1, wherein
the case includes: 
a case suction opening communicating with the suction opening; and a
case discharge opening communicating with the discharge opening, and wherein 
a portion at which a distance in the radial direction of the rotation axis between the upstream end and the downstream end is longest in an entire circumference of the bell mouth is located on a side of the case suction opening.

a case suction opening (see front wall 12F having an air inlet opening, Col 4 Lines 4-6 and figure 2) communicating with a suction opening (see annotated figure 3 below); and 
a case discharge opening (18’, figure 2) communicating with a discharge opening (56, figure 3).

    PNG
    media_image3.png
    618
    494
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    476
    401
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the centrifugal blower of Usami in an air-blowing apparatus as taught by Gatley, Jr., and thereby have a case housing the centrifugal air blower according claim 1, wherein 
the case includes: 
a case suction opening communicating with the suction opening; and 
a case discharge opening communicating with the discharge opening, and wherein a portion at which a distance in the radial direction of the rotation axis 
Doing so provides a source of heating by means of a furnace.
Regarding Claim 26, Usami in view of Gatley, Jr. discloses and teaches, that the case includes a heat exchanger (see Gatley Jr., 22’, figure 2) in the portion having the case discharge opening formed therein (see Gatley Jr, figure 2)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 5,474,422 relates to a centrifugal blower comprising a scroll casing (see 12, figure 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sabbir Hasan/Examiner, Art Unit 3745